Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-14-00491-CV

                        William M. COLLINS and Patricia Collins,
                                     Appellants

                                             v.

                                  Dr. Oliver WILLIAMS,
                                          Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 13648
                      Honorable N. Keith Williams, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee, Dr. Oliver Williams, recover his costs of this appeal
from appellants, William M. Collins and Patricia Collins.

       SIGNED May 6, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice